Citation Nr: 0941554	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-26 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than March 13, 
2006, for a 70 percent rating for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an effective date earlier than March 13, 
2006, for a total disability rating for compensation purposes 
due to individual unemployability.  

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions entered in August 
2006 and April 2007 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Providence, Rhode Island, 
granting a 70 percent evaluation for PTSD and a TDIU, 
effective from March 13, 2006, and denying service connection 
for hepatitis C.  

During the course of the instant appeal, the veteran's former 
representative, Vietnam Veterans of America, withdrew from 
representing the Veteran.  The Veteran subsequently appointed 
a separate representative, Massachusetts Department of 
Veterans Services, to represent him in VA matters.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in May 2009.  A 
transcript of that proceeding is of record.  

The issues of the veteran's entitlement to an effective date 
earlier than March 13, 2006, for a 70 percent rating for PTSD 
and for TDIU entitlement are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the VA's 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service treatment records are negative for any complaints 
or findings that were attributed to hepatitis C; the Veteran 
reports in-service risk factors for the development of 
hepatitis C, to include receiving seven or eight tattoos, as 
well as inoculations with needle guns entailing blood contact 
with others.  Also noted was a history of intravenous drug 
abuse involving use heroin during the period from 1968 to 
1979.   

2.  Hepatitis C was first diagnosed many years following the 
veteran's separation from service; competent evidence linking 
the veteran's hepatitis C to his period of military service 
or any event thereof, including any recognized risk factor 
not due to willful misconduct is lacking.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Inform and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the Veteran to substantiate and complete 
his claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the RO's VCAA letter of December 2006.  He was 
furnished the notice required under Dingess-Hartman through 
the same RO letter.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice was provided to the 
Veteran prior to the RO's action in April 2007 on his 
original claim for service connection for hepatitis C, in 
accord with Pelegrini.  

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes the 
veteran's service treatment records and post-service 
examination and treatment records compiled by VA and non-VA 
sources.  The Veteran does not indicate that any medical 
record or other evidence is absent from the claims folder.  

As to any duty to provide an examination and/or opinion 
addressing the question of current disability and the 
existence of a nexus between current disablement and service, 
the Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

In this instance, the Veteran has not been afforded a VA 
medical examination regarding his original claim for service 
connection for hepatitis C but none is warranted.  There is 
no showing of hepatitis C in service or for years thereafter, 
and while the Veteran reports the existence of certain in-
service and post-service risk factors for hepatitis C, no 
medical professional provides any finding or opinion linking 
the veteran's hepatitis C to service or any other event, 
inclusive of any recognized in-service risk factor.  The 
Veteran alleges that his hepatitis is due to various in-
service events or risk factors, including the use of needle 
guns and tattoos.  The Veteran has also acknowledged that he 
was a user of intravenous heroin beginning in 1968.

The Veteran has a history of intravenous (IV) drug use.  Risk 
factors for hepatitis C included IV drug use and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, and acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.  However, pursuant to the VA's Veterans 
Benefits Administration Training Letter (TL April 17, 2001), 
use of needle guns is not among the noted risk factors 
leading to the onset of hepatitis C, there being no direct 
percutaneous exposure to blood and tattooing does entail 
through-the-skin exposure to blood.  Id.  An injury or 
disease incurred during active service shall not be deemed in 
the line of duty if it is the result of alcohol or drug 
abuse, including the use of illegal drugs.  38 U.S.C.A. § 
105(a); 38 C.F.R. § 3.301(d).  There is no competent evidence 
of a nexus between the Veteran's hepatitis C and any incident 
of service not due to willful misconduct.  Under these 
circumstances, the Board finds that there is no duty to 
remand this matter in order to obtain a medical examination 
or medical opinion.  Id.; see also Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.  The 
Board further finds that VA has satisfied its duties under 
the VCAA.

Analysis of the Merits

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection also may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case 
of a veteran who engaged in combat with the enemy during a 
period of war, and the claimed disease or injury is combat-
related, lay evidence of in-service incurrence or aggravation 
of a disease or injury shall be accepted if consistent with 
the circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  In this instance, 
the Veteran does not claim that his hepatitis C is of combat 
origin. Notice is taken, too, that 38 U.S.C.A. § 1154(b) does 
not address the questions of the existence of a present 
disability or of a nexus between such disability and service, 
both of which are required for a grant of service connection. 
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

In this instance, the Veteran contends that his hepatitis C 
is the result of in-service exposure to others' blood during 
the course of inoculations through use of a needle gun and 
his receipt of up to eight tattoos.  The Veteran further 
indicates that he was a user of intravenous heroin during the 
period from 1968 to 1979.  He was discharged from active duty 
in July 1968.

Service treatment records are negative for any indicia of 
hepatitis C.  Upon service entrance, no tattoos were shown by 
clinical examination in May 1965, while one or more tattoos, 
including lips on the left buttock, were indicated by means 
of a service separation examination in July 1968.  Service 
treatment records indicate that various immunizations were 
administered, although there is no showing that such involved 
entailed contact with others' blood.  

Notice is taken that the veteran's intravenous use of heroin 
from 1968 to 1979 may have originated in service, but under 
applicable law and regulation, a veteran may not be service 
connected for a disorder resulting from that veteran's own 
willful misconduct, including the abuse of drugs.  See 38 
U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 3.1(m), 3.301 
(2009).  Moreover, as noted above, pursuant to the VA's 
Veterans Benefits Administration Training Letter (TL April 
17, 2001), use of needle guns is not among the noted risk 
factors leading to the onset of hepatitis C, there being no 
direct percutaneous exposure to blood.  Tattooing does entail 
through-the-skin exposure to blood.  Id.  

The Veteran reports having been diagnosed initially with 
hepatitis C in the 1990s, and the post-service medical data 
include notations of hepatitis C in 1998 and thereafter, 
approximately thirty years following the veteran's discharge 
from service.  The lack of evidence of treatment or 
contemporaneously recorded lay evidence during this period of 
time weighs against a finding of continuity of 
symptomatology.  38 C.F.R. § 3.303; Voerth, supra; Savage, 
supra.  

Also absent from the record is competent evidence linking 
current disability involving hepatitis C to military service 
or any remote incident of service, including any of the 
reported risk factors.  While the Veteran may indicate that 
his hepatitis C bears a direct relationship to one or more 
in-service risk factors, as a layperson, he is not competent 
to provide an opinion requiring medical knowledge.  Espiritu, 
supra.  As a result, his own assertions as to medical 
etiology are not probative of the critical issue in this case 
of whether hepatitis C is linked to military service or any 
event thereof.  See Boyer, Mercado-Martinez, supra.  

The Board acknowledges and has considered the sworn 
statements and testimony from the Veteran regarding the 
existence of current disability and its relationship to in-
service events.  The Veteran is competent to report what 
comes to him through his senses, including but not limited to 
his use of intravenous drugs, his receipt of one or more 
immunizations with a needle gun, and obtaining tattoos.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as 
noted above, intravenous drug use is willful misconduct and 
immunizations with a needle gun is not a recognized risk 
factor and there is no indication in the record that the 
Veteran has had the relevant medical training to provide 
competent opinion as to medical diagnosis or etiology.  A 
diagnosis of hepatitis C is based upon clinical and 
laboratory examinations.  Therefore, as a layperson, the 
Veteran is not competent to provide a medical opinion about 
such a diagnosis, nor on the etiology or causation of the 
claimed disability.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection must be denied.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).
ORDER

Service connection for hepatitis C is denied.  


REMAND

At his Board hearing in May 2009, the Veteran indicated his 
desire to expand his claim for an earlier effective date for 
a 70 percent evaluation for PTSD by pursuing a claim or clear 
and unmistakable error (CUE) in prior rating actions of the 
RO.  See 38 C.F.R. § 3.105 (2009); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992); Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993); Grover v. West, 12 Vet. App. 109, 111-112 
(1999); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).  
See also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  The 
claim for an earlier effective date for a 70 percent rating 
for PTSD based upon CUE in a prior rating decision has not to 
date been developed or adjudicated by the RO and remand is 
required to effectuate those actions. 

The Veteran also seeks an effective date earlier than March 
13, 2006, for TDIU entitlement, and such issue is 
inextricably intertwined with the claim for an earlier 
effective date for a 70 percent rating for PTSD and the 
reasonably raised CUE claim noted above, thereby requiring 
deferral of the Board's consideration of the claim for a 
TDIU.  In addition, clarifying data are found to be necessary 
in terms of defining the veteran's dates of employment 
subsequent to 1993, and, specifically, whether he was an 
owner or co-owner of a home improvement business, and 
separately, as indicated in treatment notes in October and 
November 2005, a turkey farmer.  The dates that each such 
business remained in operation should also be ascertained.  
Remand is required to obtain this clarifying information.  

Accordingly, this case is REMANDED for the following actions:

1.  Undertake those efforts necessary to 
ensure compliance with the VA's duties to 
notify and assist the appellant, 
consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159, to include notifying him of the 
information and evidence still needed to 
substantiate his claims for an earlier 
effective date for a 70 percent 
evaluation for PTSD, to include the 
raised claim of CUE in rating decisions 
of August 2002 and November 2004, and 
TDIU entitlement.  

2.  Ascertain which, if any, of the RO's 
prior rating decisions are subject to 
finality, and if one or more such 
decisions are so subject, initially 
develop the CUE claim set forth by the 
Veteran, to include written notice to the 
Veteran to set out any and all specific 
errors of fact or law within the rating 
decision of August 22, 2002 (granting 
service connection for PTSD and assigning 
a 10 percent schedular evaluation from 
April 1997) or the rating decision of 
November 24, 2004 (assigning a 30 percent 
for PTSD from April 1997), followed by 
adjudication of same.  

3.  Obtain specific, relevant data from 
any and all indicated sources with 
respect to the veteran's creation and 
operation of a home improvement business 
and turkey farming operation subsequent 
to 1993.  

4.  Lastly, readjudicate the issues on 
appeal including the recently raised CUE 
claim, considering all of the pertinent 
evidence and all governing legal 
authority.  If any benefit sought on 
appeal remains denied or not granted to 
the Veteran's satisfaction, the appellant 
and his representative should be provided 
with a supplemental statement of the 
case, which should contain notice of all 
relevant actions taken on the claims for 
benefits.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


